  Case 3:20-cv-00508-NJR Document 8 Filed 06/04/20 Page 1 of 5 Page ID #58




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOSHUEA LEE HOSKINS,                              )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )          Case No. 20-cv-508-NJR
                                                   )
                                                   )
 CHAPMAN and RUETER,                               )
                                                   )
                Defendants.                        )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Joshua Lee Hoskins, an inmate of the Illinois Department of Corrections

(“IDOC”) who is currently incarcerated at Pinckneyville Correctional Center, brings this action

for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. In the Complaint,

Plaintiff alleges Defendants were deliberately indifferent to his need for dental care and retaliated

against him for filing grievances. He asserts claims against the defendants under the First and

Eighth Amendments. Plaintiff seeks monetary damages and injunctive relief.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b).




                                                 1
  Case 3:20-cv-00508-NJR Document 8 Filed 06/04/20 Page 2 of 5 Page ID #59




                                            The Complaint

        Plaintiff makes the following allegations in the Complaint: On November 12, 2019,

Plaintiff met with dentist Chapman to fill an upper tooth (Doc. 1, p. 43). Chapman informed

Plaintiff that he delayed filling the upper tooth and was not going to fill a lower tooth because

Plaintiff wrote grievances against him in the summer of 2019 (Id.). Chapman told Plaintiff he

would have to wait more months to have his lower tooth filled and he would not provide Plaintiff

with antibiotics, pain meds, or ice packs for his swollen gums. Plaintiff met with Chapman on a

number of occasions between January and April 2020 and, each time, Chapman refused to fill his

bottom tooth or provide him care for his toothache and bleeding, swollen gums (Id.).

        On May 12, 2020 he encountered Nurse Rueters who informed Plaintiff that she was the

one who talked Chapman into delaying dental treatment. She told Chapman about Plaintiff’s

grievances so that he would delay Plaintiff’s care. She told Plaintiff that she helped delay his care

in retaliation for Plaintiff filing grievances against her (Id.).

                                               Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following two counts:

        Count 1:        Eighth Amendment deliberate indifference to dental needs
                        claim against Chapman and Reuter for delaying Plaintiff’s
                        dental care.

        Count 2:        First Amendment retaliation claim against Chapman and
                        Reuter for delaying Plaintiff’s dental care in retaliation for
                        grievances written against them.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the




                                                    2
    Case 3:20-cv-00508-NJR Document 8 Filed 06/04/20 Page 3 of 5 Page ID #60




Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 1

        At this stage, Plaintiff states a viable deliberate indifference claim against Chapman and

Rueter in Count 1. Estelle v. Gamble, 429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679,

684 (7th Cir. 2016); Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012) (delay in treatment). To

the extent he seeks injunctive relief, the Court ADDS Jeff Dennison, in his official capacity only,

for the purpose of implementing any injunctive relief awarded. All other official capacity claims

are DISMISSED without prejudice.

        Plaintiff also states a viable claim for retaliation against Chapman and Rueter in Count 2.

Antoine v. Ramos, 497 F. App’x 631, 633-34 (7th Cir. 2012); Bridges v. Gilbert, 557 F.3d 541,

551 (7th Cir. 2009).

                                               Pending Motions

        Plaintiff recently filed a motion for urgent preliminary injunction (Doc. 7). He alleges that

he is still suffering from swollen and bleeding gums and Chapman refuses to provide him with

care. To the extent he seeks an “urgent” order for dental care, he has not shown that he will suffer

any immediate injury such that he cannot wait for a response from the Defendants. Further, to the

extent his motion requests an order directing non-parties to respond to his grievances, those issues

are not related to the issues in his current Complaint and his request is DENIED. If Plaintiff

believes those non-parties are violating his constitutional rights, he would have to file a new case.

As to his request for dental care, the Court DIRECTS Defendants Chapman and Dennison (official

capacity only) to respond to the motion by June 25, 2020.




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
  Case 3:20-cv-00508-NJR Document 8 Filed 06/04/20 Page 4 of 5 Page ID #61




                                             Disposition

        For the reasons stated above, Counts 1 and 2 shall proceed against Chapman and Rueter.

Jeff Dennison, in his official capacity only, is added to the case for the purpose of implementing

any injunctive relief as it relates to Count 1.

        The Clerk of Court shall prepare for Defendants Chapman, Rueter, and Jeff Dennison

(official capacity only): (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail

these forms, a copy of the Complaint, and this Memorandum and Order to the defendants’ place

of employment as identified by Plaintiff. If a defendant fails to sign and return the Waiver of

Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the

Clerk shall take appropriate steps to effect formal service on that defendant, and the Court will

require that defendant to pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.

        If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

        Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.



                                                  4
  Case 3:20-cv-00508-NJR Document 8 Filed 06/04/20 Page 5 of 5 Page ID #62




       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 6/4/2020

                                                       ____________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge


                                          Notice to Plaintiff

         The Court will take the necessary steps to notify the appropriate defendants of your lawsuit
and serve them with a copy of your complaint. After service has been achieved, the defendants
will enter their appearance and file an Answer to your Complaint. It will likely take at least 60
days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that
it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a
Scheduling Order containing important information on deadlines, discovery, and procedures.
Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,
to give the defendants notice and an opportunity to respond to those motions. Motions filed before
defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need
not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  5
